 Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 1 of 15 PageID 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO.

JONATHAN A. PASTORE, individually
and on behalf of all others similarly situated,               CLASS ACTION

       Plaintiff,

vs.

GT MARKETING GROUP USA INC.,                                  JURY TRIAL DEMANDED
a Florida Corporation, d/b/a
ECCENTRY HOLIDAYS,

       Defendant.
___________________________________________/

                                CLASS ACTION COMPLAINT

       Plaintiff, Jonathan A. Pastore (hereinafter “Plaintiff”), brings this class action under Rule

23 of the Federal Rules of Civil Procedure against GT Marketing Group USA Inc. d/b/a Eccentry

Holidays (“Eccentry Holidays” or “Defendant”) for its violations of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (hereinafter “the TCPA”), and the regulations promulgated

thereunder. In support, Plaintiff alleges as follows:

                                 PRELIMINARY STATEMENT

       1.      Plaintiff brings this Class Action Complaint for damages, injunctive relief, and any

other available legal or equitable remedies, resulting from the illegal actions of Defendant in

negligently or willfully contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading

Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to Plaintiff’s and

Plaintiff’s own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by Plaintiff’s attorneys.



                                                  1
    Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 2 of 15 PageID 2




         2.    “Month after month, unwanted robocalls and texts, both telemarketing and

informational, top the list of consumer complaints received by the [FCC].”1 The TCPA is designed

to protect consumer privacy by, among other things, prohibiting the making of autodialed or

prerecorded-voice calls to cell phone numbers and failing to institute appropriate do-not-call

procedures. 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. 64.1200(d).

         3.    The TCPA was designed to prevent calls like the ones described within this

complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints

about abuses of telephone technology – for example, computerized calls dispatched to private

homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

744 (2012).

         4.    Additionally, the FCC has explicitly stated that the TCPA’s prohibition on

automatic telephone dialing systems “encompasses both voice calls and text calls to wireless

numbers including, for example, short message service (SMS) calls.” U.S.C.A. Const. Amend. 5;

Telephone Consumer Protection Act of 1991, § 3(a), 47 U.S.C.A. § 227(b)(1)(A)(iii).

Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165 (N.D. Cal. 2010)

         5.    In enacting the TCPA, Congress intended to give consumers a choice as to how

creditors and telemarketers may call them and made specific findings that “[t]echnologies that

might allow consumers to avoid receiving such calls are not universally available, are costly, are

unlikely to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–

243, § 11. Toward this end, Congress found that:

               [b]anning such automated or prerecorded telephone calls to the
               home, except when the receiving party consents to receiving the call
               or when such calls are necessary in an emergency situation affecting
               the health and safety of the consumer, is the only effective means of


1
        In re Rules & Regs. Implementing the TCPA, 30 FCC Rcd. 7961, ¶ 1 (2015).

                                                 2
 Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 3 of 15 PageID 3




                protecting telephone consumers from this nuisance and privacy
                invasion.

Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at* 4

(N.D. Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).

        6.      In an action under the TCPA, a plaintiff must only show that the defendant “called

a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

755 F.3d 1265 (11th Cir. 2014).

                                   JURISDICTION AND VENUE

        7.      This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

1331 and 47 U.S.C. § 227.

        8.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2), because a

substantial part of the events or omissions giving rise to the claims in this case occurred in this

District, including Defendant’s transmission of the unlawful and unwanted calls to Plaintiff.

        9.      The Court has personal jurisdiction over Defendant because it conducts business in

this state, markets its services within this state, and has availed itself to the jurisdiction of the State

of Florida by placing calls to Plaintiff and Class Members in and from this state.

                                               PARTIES

        10.     Plaintiff’s domicile is in Hypoluxo, Florida.

        11.     Defendant, GT Marketing Group USA Inc., is a Florida Profit Corporation and lists

a Registered Agent with Florida Secretary of State as Law Office of M.A. Stone, LLC, 14142

Amelia Island Way, Orlando, Florida 32828. Defendant’s principal place of business is located

at14142 Amelia Island Way, Orlando, Florida 32828.




                                                    3
 Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 4 of 15 PageID 4




        12.      Defendant holds itself out as a travel service company that sells vacations through

memberships “dedicated to enrich people’s lives.”

        13.      Defendant promotes and markets its services by calling wireless phone users in

violation of the TPCA.

        14.      Defendant, directly or through other persons, entities or agents acting on its behalf,

conspired to, agreed to, contributed to, authorized, assisted with, ratified, and/or otherwise caused

all of the wrongful acts and omissions, including the dissemination of the unsolicited calls that are

the subject matter of this Complaint.

                                   FACTUAL ALLEGATIONS

        15.      At all times relevant, Plaintiff, and at all times mentioned herein was, a “person” as

defined by 47 U.S.C. § 153 (39).

        16.      Defendant is a citizen of the State of Florida, and at all times mentioned herein was,

a corporation and “persons,” as defined by 47 U.S.C. § 153 (39).

        17.      At all times relevant Defendant conducted business in the State of Florida and in

Palm Beach County, within this judicial district.

        18.      Defendant utilizes prerecorded telemarketing calls (ie: calls using an artificial or

prerecorded voice) to market and advertise Defendant’s business and services, including more than

ten calls to Plaintiff.

        19.      Plaintiff knows the calls utilized an artificial or prerecorded voiced because the

caller was robotic and because of the distinctive nature of the sound, pauses, and the wording of

the recordings were always the same.

        20.      For example, on February 11, 26 and March 2, 2021, Defendant called Plaintiff’s

cellular telephone ending in “6666.” Plaintiff answered to a voice recording thanking him for



                                                   4
 Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 5 of 15 PageID 5




choosing “Marriot Hotels” followed by telling him that he won a complementary stay. The voice

recording urged Plaintiff to press 1 for further datils or to press 2 to be placed on a Do Not Call

List.

        21.     Plaintiff pressed 1 and was then transferred to a live agent who proceeded to offer

different vacation packages. The live agent later transferred the call to the corporate office.

        22.     All calls received by Plaintiff were the same in that each call started with the

identical pre-recorded message urging Plaintiff to press 1 for more information.

        23.     The telemarketing calls were made to Plaintiff’s 6666 Number and within the time

period that is relevant to this action.

        24.     At no time did Plaintiff provide Plaintiff’s cellular number to Defendant through

any medium, nor did Plaintiff consent to receive such unsolicited calls.

        25.     Plaintiff has never signed-up for, and has never used, Defendant’s services, and has

never had any form of business relationship with Defendant.

        26.     Plaintiff is the subscriber and sole user of the 6666 Number and is financially

responsible for phone service to the 6666 Number, including the cellular costs and data usage

incurred as a result of the unlawful calls made to Plaintiff by Defendant.

        27.     Additionally, Plaintiff has been registered on the National Do Not Call Registry

since March 17, 2020.

        28.     The content of the calls made to Plaintiff and the Class Members show that they

were for the purpose of marketing, advertising, and promoting Defendant’s business and services

to Plaintiff as part of an overall telemarketing strategy.

        29.     These calls were not for emergency purposes as defined by 47 U.S.C. §

227(b)(1)(A)(i).



                                                  5
 Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 6 of 15 PageID 6




       30.     Plaintiff did not provide Defendant or its agents prior express consent to receive

calls, including unsolicited calls, to Plaintiff’s cellular telephone, pursuant to 47 U.S.C.

       31.     The unsolicited calls by Defendant, or its agents, violated 47 U.S.C. § 227(b)(1).

       32.     Defendant is and was aware that it is placing unsolicited robocalls to Plaintiff and

other consumers without their prior express consent.

       33.     Plaintiff was damaged by Defendant’s calls. In addition to using Plaintiff’s

residential cellular data, phone storage, and battery life, Plaintiff’s privacy was wrongfully

invaded, and Plaintiff has become understandably aggravated with having to deal with the

frustration of repeated, unwanted calls, forcing Plaintiff to divert attention away from Plaintiff’s

work and other activities. Not only did the receipt of the robocalls distract Plaintiff away from

Plaintiff’s personal activities, Plaintiff was forced to spend time investigating the source of the

calls and who sent them to him. See Muransky v. Godiva Chocolatier, Inc., 905 F.3d 1200, 1211

(11th Cir. 2018). (“[T]ime wasting is an injury in fact”…. “[A] small injury… is enough for

standing purposes”).

                               CLASS ACTION ALLEGATIONS

       34.     Plaintiff brings this class action under rules 23(a) and 23(b)(2) & (b)(3) of the

Federal Rules of Civil Procedure on behalf of itself and of a similarly situated “Class” or “Class

Members” defined as:

               No Consent Class: All persons within the United States who,
               within the four years prior to the filing of this Complaint, were
               called by Defendant or anyone on Defendant’ behalf, containing
               a pre-recording message or artificial voice to said person’s
               cellular telephone number, advertising Defendant’s services,
               without the recipients prior express consent.

               Do Not Call Registry Class: All persons in the United States who
               from four years prior to the filing of this action (1) were called
               by or on behalf of Defendant; (2) more than one time within any

                                                  6
 Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 7 of 15 PageID 7




               12-month period; (3) where the person’s telephone number had
               been listed on the National Do Not Call Registry for at least
               thirty days; (4) for the purpose of selling Defendant’s products
               and/or services; and (5) for whom Defendant claims (a) it did
               not obtain prior express written consent, or (b) it obtained prior
               express written consent in the same manner as Defendant claims
               it supposedly obtained prior express written consent to call the
               Plaintiff.


       35.     Excluded from the Class are: any Defendant, and any subsidiary or affiliate of that

Defendant, and the directors, officers and employees of that Defendant or its subsidiaries or

affiliates, and members of the federal judiciary.

       36.     This action has been brought and may properly be maintained as a class action

against Defendant pursuant to Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community of interest in the litigation and the proposed Class is easily ascertainable.

Plaintiff reserves the right to amend the Class definition if discovery and further investigation

reveal that any Class should be expanded or otherwise modified.

       37.     Numerosity: At this time, Plaintiff does not know the exact number of Class

Members, but among other things, given the nature of the claims and that Defendant’s conduct

consisted of a standardized SPAM campaign calls placed to cellular telephone numbers, Plaintiff

believes, at a minimum, there are greater than forty (40) Class Members. Plaintiff believes that

the Class is so numerous that joinder of all members of the Class is impracticable and the

disposition of their claims in a class action rather than incremental individual actions will benefit

the Parties and the Court by eliminating the possibility of inconsistent or varying adjudications of

individual actions.




                                                    7
 Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 8 of 15 PageID 8




       38.      Upon information and belief, a more precise Class size and the identities of the

individual members thereof are ascertainable through Defendant’s records, including, but not

limited to Defendant’s calls and marketing records.

       39.      Members of the Class may additionally or alternatively be notified of the pendency

of this action by techniques and forms commonly used in class actions, such as by published notice,

e-mail notice, website notice, fax notice, first class mail, or combinations thereof, or by other

methods suitable to this class and deemed necessary and/or appropriate by the Court.

       40.      Existence and Predominance of Common Questions of Fact and Law: There is

a well-defined community of common questions of fact and law affecting the Plaintiff and

members of the Class. Common questions of law and/or fact exist as to all members of the Class

and predominate over the questions affecting individual Class members. These common legal

and/or factual questions include, but are not limited to, the following:

             a. Whether, within the four years prior to the filing of this Complaint, Defendant or

                its agents called (other than a message made for emergency purposes or made with

                the prior express consent of the called party) to a Class member using a prerecorded

                message or artificial voice;

             b. How Defendant obtained the numbers of Plaintiff and Class members;

             c. Whether Defendant engaged in telemarketing when it called which are the subject

                of this lawsuit;

             d. Whether the calls made to Plaintiff and Class Members violate the TCPA and its

                regulations;

             e. Whether Defendant willfully or knowingly violated the TCPA or the rules

                prescribed under it;



                                                 8
 Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 9 of 15 PageID 9




              f. Whether the calls made to Plaintiff and Class Members violate the Do Not Call

                 Registry rules and regulations;

              g. Whether Plaintiff and the members of the Class are entitled to statutory damages,

                 treble damages, and attorney fees and costs for Defendant’s acts and conduct;

              h. Whether Plaintiff and members of the Class are entitled to a permanent injunction

                 enjoining Defendant from continuing to engage in its unlawful conduct; and

              i. Whether Plaintiff and the Class are entitled to any other relief.

        41.      One or more questions or issues of law and/or fact regarding Defendant’s liability

are common to all Class Members and predominate over any individual issues that may exist and

may serve as a basis for class certification under Rule 23(c)(4).

        42.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

The claims of the Plaintiff and members of the Class are based on the same legal theories and arise

from the same course of conduct that violates the TCPA.

        43.      Plaintiff and members of the Class each received at least one telephone call,

advertising the Defendant’s vacation packages, which Defendant placed or caused to be placed to

Plaintiff and the members of the Class.

        44.      Adequacy of Representation: Plaintiff is an adequate representative of the Class

because Plaintiff’s interests do not conflict with the interests of the members of the Class. Plaintiff

will fairly, adequately and vigorously represent and protect the interests of the members of the

Class and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel,

who are competent and experienced in litigation in the federal courts, TCPA litigation and class

action litigation.




                                                   9
Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 10 of 15 PageID 10




       45.     Superiority: A class action is superior to other available means for the fair and

efficient adjudication of the claims of the Class. While the aggregate damages which may be

awarded to the members of the Class are likely to be substantial, the damages suffered by

individual members of the Class are relatively small. As a result, the expense and burden of

individual litigation makes it economically infeasible and procedurally impracticable for each

member of the Class to individually seek redress for the wrongs done to them. Plaintiff does not

know of any other litigation concerning this controversy already commenced against Defendant

by any member of the Class. The likelihood of the individual members of the Class prosecuting

separate claims is remote. Individualized litigation would also present the potential for varying,

inconsistent or contradictory judgments, and would increase the delay and expense to all parties

and the court system resulting from multiple trials of the same factual issues. In contrast, the

conduct of this matter as a class action presents fewer management difficulties, conserves the

resources of the parties and the court system, and would protect the rights of each member of the

Class. Plaintiff knows of no difficulty to be encountered in the management of this action that

would preclude its maintenance as a class action.

       46.     Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an alternative to

or in addition to certification of the Class under Rule 23(b)(3), class certification is warranted

under Rule 23(b)(2) because Defendant has acted on grounds generally applicable to Plaintiff and

members of Class, thereby making appropriate final injunctive relief with respect to Plaintiff and

Class Members as a whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds

generally applicable to the entire Class in order to enjoin and prevent Defendant Defendant’s

ongoing violations of the TCPA, and to order Defendant to provide notice to them of their rights

under the TCPA to statutory damages and to be free from unwanted calls.



                                               10
Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 11 of 15 PageID 11




                                COUNT I
        VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                            47 U.S.C. § 227(b)

       47.      Plaintiff incorporates by reference all of the allegations contained in all of the above

paragraphs 1 through 46 of this Complaint as though fully stated herein.

       48.      It is a violation of the TCPA “to initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

consent of the called party, unless the call is initiated for emergency purposes. . . .” 47 U.S.C.

227(b)(1)(B).

       49.      Defendant – or third parties directed by Defendant – used an artificial or

prerecorded voice to deliver messages to Plaintiff and other Class Members without prior consent.

       50.      These calls were made without regard to whether or not Defendant had first

obtained express permission from the called party to make such calls. In fact, Defendant did not

have prior express consent to call any of these cellular phones.

       51.      Defendant has, therefore, violated Sec. 227(b)(2) of the TCPA by initiating

telephone class while using an artificial or prerecorded voice to deliver non-emergency telephone

calls to the cellular phones of Plaintiff and the other members of the putative Class without their

prior express written consent.

       52.      The foregoing acts and omissions of Defendant constitutes numerous and multiple

violations of the TCPA, including but not limited to each and every one of the above-cited

provisions of 47 U.S.C. § 227 et seq.

       53.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

and the Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

pursuant to 47 U.S.C. § 227(b)(3)(B).



                                                  11
Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 12 of 15 PageID 12




       54.     At all relevant times, Defendant knew or should have known that its conduct as

alleged herein violated the TCPA.

       55.     Defendant knew that it did not have prior express consent to make these calls, and

knew or should have known that its conduct was a violation of the TCPA.

       56.     Because Defendant knew or should have known that Plaintiff and Class Members

did not give prior express consent to receive calls using artificial or prerecorded voice, the Court

should treble the amount of statutory damages available to Plaintiff and members of the Putative

Class pursuant to section 227(b)(3) of the TCPA.

       57.     As a result of Defendant knowing and/or willful violations of 47 U.S.C. § 227(b),

Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

       58.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

conduct in the future.

       WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

members relief against Defendant, as set forth in the Prayer for Relief below.

                                          COUNT II
                               VIOLATION OF THE TCPA
                                       47 U.S.C. § 227
                  On Behalf of Plaintiff and the Do Not Call Registry Class

       59.     Plaintiff incorporates by reference all of the allegations contained in all of the above

paragraphs 1 through 46 of this Complaint as though fully stated herein.

       60.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons who

do not wish to receive telephone solicitations that is maintained by the federal government.”

                                                 12
Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 13 of 15 PageID 13




       61.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.” 2

       62.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

call for telemarketing purposes to a residential telephone subscriber unless such person or entity

has instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity.”

       63.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       64.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

by the federal government.

       65.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf

of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages



2
 .      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                13
Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 14 of 15 PageID 14




and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

such violations of 47 C.F.R. § 64.1200.

       66.      To the extent Defendant’s misconduct is determined to be willful and knowing, the

Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

       WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class relief

against Defendant, individually and jointly, as set forth in the Prayer for Relief below.

                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiff requests that the Court enter judgment in Plaintiff’s favor and in

favor of the class, against Defendant for:

             a. An order certifying this case as a class action, certifying Plaintiff as representative

                of the Class, and designating Plaintiff’s attorneys Class counsel;

             b. Statutory damages of $500 per call in violation of the TCPA;

             c. Willful damages at $1,500 per call in violation of the TCPA;

             d. Statutory damages of $500 per call in violation of the Do Not Call Registry;

             e. Willful damages of $1,500 per call in violation of the Do Not Call Registry;

             f. A declaration that Defendant’s practices described herein violate the Telephone

                Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);

             g. An injunction prohibiting Defendant’s from calling numbers assigned to cellular

                telephones using a prerecorded or artificial voice without the prior express written

                consent of the called party;

             h. Reasonable attorney’s fees and costs; and

             i. Such further and other relief as this Court deems reasonable and just.



                                                  14
Case 6:21-cv-01483-PGB-DCI Document 1 Filed 07/20/21 Page 15 of 15 PageID 15




                                DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury.


Dated: July 20, 2021                        Respectfully submitted,

                                            /s/ Seth M. Lehrman
                                            Seth M. Lehrman (FBN 132896)
                                            E-mail: seth@epllc.com
                                            EDWARDS POTTINGER LLC
                                            425 North Andrews Avenue, Suite 2
                                            Fort Lauderdale, FL 33301
                                            Telephone: 954-524-2820
                                            Facsimile: 954-524-2822

                                            Joshua H. Eggnatz, Esq. (FBN 0067926)
                                            E-mail: JEggnatz@JusticeEarned.com
                                            Michael J. Pascucci, Esq. (FBN 0083397)
                                            E-mail: Mpascucci@JusticeEarned.com
                                            EGGNATZ | PASCUCCI
                                            7450 Griffin Road, Suite 230
                                            Davie, FL 33314
                                            Telephone: 954-889-3359
                                            Facsimile: 954-889-5913

                                            Counsel for Plaintiff




                                              15
